Citation Nr: 1538364	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran's representative filed a statement in support of claim requesting a reevaluation of his tinnitus and hearing loss.  In that statement, the Veteran expressed that his hearing loss had worsened since his initial medical examination.  In October 2009, the Veteran's representative sent a letter to the RO indicating that the June 2009 statement in support of claim was intended to be a notice of disagreement (NOD) with an August 2008 rating decision which denied service connection for tinnitus and granted service connection for the hearing loss at 0 percent disabling.   This October 2009 letter was the first written communication expressing dissatisfaction or disagreement with an adjudicative determination, and it was not timely filed within one year from the date the August 2008 rating decision was mailed.   See 38 C.F.R. §§ 20.201, 20.301, 20.302.  Accordingly, the June 2009 statement was not an NOD, but rather a new claim.

In November 2009,  the RO issued another rating decision granting service connection for tinnitus at 10 percent disabling, and continuing the 0 percent disability rating for the Veteran's hearing loss.  In February 2010, a notice of disagreement was filed expressing disagreement with the noncompensable rating assigned to the Veteran's hearing loss.   

The Veteran filed a substantive appeal in April 2011, thus perfecting his appeal to the Board.  The Veteran had initially requested a hearing before the RO, but subsequently cancelled this request on December 16, 2011.  

The Veteran's physical claims file and his file on the VBMS paperless claims processing system have been reviewed.  Accordingly, future consideration of this Veteran's case should take into account the existence of both the physical and electronic records.




FINDINGS OF FACT

1.  The Veteran did not have compensable bilateral sensorineural hearing loss at any point during the period on appeal.

2.  The schedular rating criteria are adequate to rate the Veteran's sensorineural hearing loss disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Sensorineural Hearing Loss Under DC 6100

The Veteran's bilateral sensorineural hearing loss has been service connected and the Agency of Original Jurisdiction (AOJ) has assigned an initial rating of 0 percent.  The Veteran is now seeking a higher (compensable) rating because his hearing has worsened.  Specifically, the Veteran has indicated that he is having problems understanding normal conversations and has particular problems hearing the voices of women and children.

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, with each disability considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §4.7.  Otherwise, the lower rating is to be assigned.  Id.

Under VA regulations, the rating for hearing impairment is determined by the mechanical application of the results from qualifying audiometric testing to the tables included in the rating schedule.  Impairment of hearing acuity is assessed using the results of controlled speech discrimination tests, as measured by the Maryland CNC word list, and the average hearing threshold level, as measured by puretone audiometric tests at frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  These levels of hearing impairment are then applied to Table VII in order to determine the rating percentage.  38 C.F.R. § 4.85.

The Veteran's relevant treatment records, including his audiological examination results, have been reviewed.  There were a total of three audiological examinations conducted during the course of this appeal.  In the first VA examination conducted in July 2008, audiometric testing revealed the following results:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
40
40
LEFT
20
35
45
40

The average puretone threshold in the Veteran's right ear was 36 decibels, while the average puretone threshold in the left ear was 35 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations.  The Veteran's speech recognition was 84 percent in the right ear and 92 percent in the left ear.  

Under Table VI, a puretone average threshold of 36 decibels in the right ear with 84 percent speech discrimination score equates to a level II hearing acuity.  A puretone average threshold of 35 decibels in the left ear with 92 percent speech discrimination relates to a level I hearing acuity.  Under Table VII, a level I rating in the better ear and a level II rating in the worse ear, equates to a noncompensable or 0 percent rating for hearing impairment.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiological examination in October 2009,  yielding the following results:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
40
50
LEFT
25
35
40
40

The average puretone threshold in the Veteran's right ear was 40 decibels, while the average puretone threshold in the left ear was 35 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations.  The Veteran's speech recognition was 92 percent in the right ear and 92 percent in the left ear.

Under Table VI, a puretone average threshold of 40 decibels in the right ear with 92 percent speech discrimination score equates to a level I hearing acuity.  A puretone average threshold of 35 decibels in the left ear with 92 percent speech discrimination relates to a level I hearing acuity.  Under Table VII, a level I rating in the better ear and a level I rating in the worse ear, equates to a noncompensable or 0 percent rating for hearing impairment.  38 C.F.R. § 4.85.

In January 2012, the Veteran underwent a final VA audiological examination.  The results of that examination were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
45
50
60
LEFT
30
45
55
50

The average puretone threshold in the Veteran's right ear was 46.25 decibels, while the average puretone threshold in the left ear was 45 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations.  The Veteran's speech recognition was 84 percent in the right ear and 80 percent in the left ear.  

Under Table VI, a puretone average threshold of 46.25 decibels in the right ear with 84 percent speech discrimination score equates to a level II hearing acuity.  A puretone average threshold of 45 decibels in the left ear with 80 percent speech discrimination relates to a level III hearing acuity.  Under Table VII, a level II rating in the better ear and a level III rating in the worse ear, equates to a noncompensable or 0 percent rating for hearing impairment.  38 C.F.R. § 4.85.

The Veteran's hearing was not evaluated using Table IVA because none of the audiologists conducting the aforementioned examinations certified that the use of the speech discrimination test was inappropriate.  See 38 C.F.R. § 4.85(c).  Similarly, because the Veteran's puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, 4000 Hertz) were not at or above 55 decibels, and his puretone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the provisions of 38 C.F.R. § 4.86 are not applicable.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims held that a VA audiologist's examination report must fully describe the functional effects caused by a hearing disability, in addition to dictating the objective test results.  While the audiologist conducting the Veteran's July 2008 exam did not describe the effect of the hearing disability on the Veteran's occupational functioning and daily activities, the audiologists conducting the October 2009 and January 2012 examinations did discuss these functional effects.   Specifically, the audiologist conducting the Veteran's October 2009 examination indicated that the Veteran's hearing difficulty had significant effects on the Veteran's occupation, but no effects on his usual daily activities.  The audiologist conducting the January 2012 examination noted that the Veteran had some difficulty understanding speech in groups and when there is background noise, as well as when it is quiet.  The Veteran also has difficulty hearing the voices of women and children.  This audiologist further explained that the Veteran must increase the volume when watching television.  Because these examiners have described the functional impact of the Veteran's hearing disability, the requirements of Martinak have been complied with.

In sum, the evidence of record does not establish that the Veteran had a compensable bilateral sensorineural hearing loss for VA purposes at any point during the period on appeal.  Therefore, the appeal is denied.


Extraschedular Consideration 

Whether the Veteran's case should be referred for extraschedular consideration has been examined, but a referral is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Where an exceptional case arises in which a rating based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. 111. 
In this case, the Veteran's symptoms associated with his service-connected bilateral sensorineural hearing loss have been considered.  Specifically, the Veteran has explained that he has difficulty hearing and understanding speech when it is quiet, especially the voices of women and children.  He also experiences difficulty hearing normal conversation and hearing when there is background noise.  He has further noted that he has trouble hearing the TV or weather alerts.  The very symptoms the Veteran describes, including difficulty hearing voices, conversations, and the television, are symptoms included in the criteria found in the rating schedule for his disability.  The rating schedule criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. For these reasons, the schedular rating criteria are adequate to rate the Veteran's bilateral sensorineural hearing loss and a referral for extraschedular consideration is not warranted. 
Similarly, a total disability rating based on individual unemployability (TDIU) due to the Veteran's service connected hearing loss and tinnitus is also unwarranted.  A total disability rating based on TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral sensorineural hearing loss disability.  While one VA audiologist did note that the Veteran's hearing loss has a significant impact on his occupation, there is no evidence that this impact rises to the level of unemployability.  Thus, Rice is inapplicable.


Duties to Notify and Assist
Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before an initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Claims for an increased rating require notice informing the veteran that in order to substantiate a claim, information and evidence must be submitted showing an increase or worsening of the service-connected disability.  Here, the required notice was provided by a letter dated in September 2009 and therefore the requirements of the VCAA are satisfied.   

As to VA's duty to assist, all necessary development has been accomplished and thus appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  The Veteran has indicated that he had not received any private post-service treatment for his hearing disability.  Therefore, no further development to obtain relevant medical records is required.   

The Veteran originally requested a hearing before the RO.  This hearing was scheduled and the Veteran was notified of the date, time, and location where the hearing would be held.  However, in correspondence dated December 16, 2011, the Veteran requested that this hearing be canceled and his appeal forwarded to the Board.   

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file and have been discussed in this decision. The VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's claim for bilateral sensorineural hearing loss.  The VA examiners personally interviewed and examined the Veteran and elicited a history from him.  The VA examiners provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has raised any issues regarding the adequacy of the examinations. 

For all the foregoing reasons, the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A compensable rating for bilateral sensorineural hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


